DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 07/07/2020 and 01/30/2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: carrying unit in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification, carrying unit is interpreted to include a platform, a pedestal, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108873603 to HKC Co Ltd. (“HKC”, and note attached translation) in view of CN 104858193 to TCL China Star Optoelectronics Technology Co Ltd. (“TCL”, and note attached translation) and in further view of CN 205619984 to China Tobacco Henan Industrial Co Ltd. (“China”, and note attached translation).
Regarding claim 1, HKC teaches a device useful for cleaning a glass substrate (translation, abstract, note page 1, paragraph beginning “Glass”), comprising: a body (ref. 200); a conveying device (ref. 230) comprising a carrying unit (ref. 232) for carrying the glass substrate and moving the glass substrate into the body; and a cleaning unit disposed in a fixed frame, wherein the cleaning unit comprises a nozzle configured to be extended or retracted correspondingly to the glass substrate (translation, paragraph bridging pages 5-6).
HKC does not explicitly teach the device comprising a water pipe unit disposed under the body, wherein the water pipe unit is configured to raise an internal humidity of the body and reduce electrostatic discharge effects caused by the glass substrate entering the body.  TCL teaches a glass cleaning device (translation, abstract), including a humidifier (ref. 4) at a bottom of a cleaning chamber to raise an internal humidity, which is disclosed as advantageously inhibiting damage from static electricity, or electrostatic discharge resulting from UV treatment (translation, page 3, paragraph beginning “Beneficial”).  Note that HKC discloses UV treatment (translation, pages 1, last paragraph and page 2, paragraph beginning “In the manufacturing”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the HKC device in view of TCL wherein it includes a humidifier disposed under the body, wherein the humidifier is configured to raise an internal humidity of the body and reduce electrostatic discharge effects caused by the glass substrate entering the body, with a reasonable expectation of success, in order to inhibit8ing damage from static electricity, or electrostatic discharge resulting from UV treatment.
	Further, water pipe unit humidifiers were known in the art as effective (see, e.g., China at, inter alia, abstract), and the skilled artisan would have found it obvious to modify the HKC/TCL device, as was known, wherein the humidifier is a water pipe unit, with predictable results, since they are known as effective.
Regarding claim 2, HKC, TCL and China do not explicitly teach the device wherein the water pipe unit comprises a first water pipe and a second water pipe which are configured to individually raise the internal humidity of the body.  However, duplication of parts is obvious unless a new and unexpected result is produced.  Note MPEP 2144.04(VI)(B). 

Regarding claim 7, HKC teaches a method of cleaning a substrate, including a glass substrate (translation, abstract, note page 1, paragraph beginning “Glass”), comprising: providing a body (ref. 200); providing a conveying device (ref. 230) comprising a carrying unit (ref. 232) for carrying the glass substrate and moving the glass substrate into the body; and providing a cleaning unit disposed in a fixed frame, wherein the cleaning unit comprises a nozzle configured to be extended or retracted correspondingly to the glass substrate (translation, paragraph bridging pages 5-6).
HKC does not explicitly teach the method comprising providing a water pipe unit disposed under the body, wherein the water pipe unit is configured to raise an internal humidity of the body and reduce electrostatic discharge effects caused by the glass substrate entering the body.  TCL teaches a method of using a glass cleaning device (translation, abstract), the device including a humidifier (ref. 4) at a bottom of a cleaning chamber to raise an internal humidity, which is disclosed as advantageously inhibiting damage from static electricity, or electrostatic discharge resulting from UV treatment (translation, page 3, paragraph beginning “Beneficial”).  Note that HKC discloses UV treatment (translation, pages 1, last paragraph and page 2, paragraph beginning “In the manufacturing”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the HKC method in view of TCL wherein the device used includes a humidifier disposed under the body, wherein the humidifier is configured to raise an internal humidity of the body and reduce electrostatic discharge effects caused by the glass substrate entering the body, with a reasonable expectation of success, in order to inhibit8ing damage from static electricity, or electrostatic discharge resulting from UV treatment.
	Further, the use of water pipe unit humidifiers were known in the art as effective (see, e.g., China at, inter alia, abstract), and the skilled artisan would have found it obvious to modify the HKC/TCL method, as was known, wherein the humidifier is a water pipe unit, with predictable results, since they are known as effective.
Regarding claim 8, HKC, TCL and China do not explicitly teach the method wherein the water pipe unit comprises a first water pipe and a second water pipe which are configured to individually raise the internal humidity of the body.  However, duplication of parts is obvious unless a new and unexpected result is produced.  Note MPEP 2144.04(VI)(B).

Allowable Subject Matter
Claims 3-6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art references are: CN 108873603 to HKC Co Ltd. and CN 104858193 to TCL China Star Optoelectronics Technology Co Ltd.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein the first water pipe and the second water pipe are connected to each other in parallel (as in claims 3 and 9), wherein both the first water pipe and the second water pipe comprise a water intake and a water outlet which are configured to control inputs and outputs of water to adjust the internal humidity of the body (as in claims 4 and 10), or wherein a material of the first water pipe or second water pipe is plastic (as in claims 5 and 6), in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714